                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

CLYDE J. HOLLIDAY, III,

     Plaintiff,

v.                              Case No.: 8:18-cv-1327-T-33CPT

MARKEL SYNDICATE 3000 AT
UNDERWRITERS AT LLOYDS,

     Defendant.
______________________________/
                             ORDER
     This matter comes before the Court pursuant to Defendant

Markel Syndicate 3000 at Underwriters at Lloyds’ Motion to

Dismiss the Amended Complaint (Doc. # 17), filed on August

30, 2018. Pro se Plaintiff Clyde J. Holliday, III, filed an

amended response in opposition on October 1, 2018. (Doc. #

31). The Motion is granted as set forth below.

I.   Background

     Holliday is no stranger to federal court. He previously

brought an action against “Syndicate 3000 at Lloyds, London”

on August 29, 2017. See Holliday v. Lloyd’s, Underwriters at,

London, 17-cv-2063-T-33AEP (M.D. Fla. Aug. 29, 2017). In that

action, because the Complaint and First Amended Complaint

were both shotgun complaints, the Court sua sponte dismissed

them with leave to amend. Id. at (Doc. ## 3, 10). Holliday



                               1
then    filed   a   Second   Amended     Complaint    against     “Lloyd’s,

Underwriters at, London,” which Lloyd’s moved to dismiss. Id.

at (Doc. ## 12, 25). The Court dismissed the Second Amended

Complaint on December 28, 2017, with leave to file a Third

Amended Complaint. Id. at (Doc. # 35). In that Order, the

Court noted that Holliday’s claims “appear[ed] time-barred as

pled”    but    allowed   Holliday     leave   to    amend   in   order   to

“include[] allegations supporting the application of the

discovery rule to toll the statute of limitations.” Id. at

(Doc. # 35 at 9).

       Holliday then filed a Third Amended Complaint, asserting

claims for “Breach of Agreement,” “Computer Records Theft,”

“Concealment of Records and Fraud,” and “False Reporting and

Slander” against Markel Syndicate 3000. Id. at (Doc. # 36).

Ultimately, the Third Amended Complaint was dismissed without

prejudice and that case was closed after Holliday failed to

properly serve Markel Syndicate 3000. Id. at (Doc. # 48).

       Subsequently, on June 4, 2018, Holliday initiated this

action against Markel Syndicate 3000. (Doc. # 1). After the

Magistrate Judge recommended that Holliday’s motion for leave

to proceed in forma pauperis be denied and his Complaint be

dismissed as a shotgun pleading (Doc. # 6), Holliday filed

his Amended Complaint, (Doc. # 7), and paid the filing fee.


                                     2
      In the Amended Complaint, Holliday asserts four counts:

(1)   “Breach   of   Agreement    and       Wrongful   Conversion”;     (2)

“Computer   Records     Theft     and        Illegal       Transfer”;   (3)

“Concealment of Records and Fraud”; and (4) “False Reporting

and   Slander.”      (Id.).     Holliday’s        claims      involve   the

dissolution of his relationship with Markel Syndicate 3000,

through whom Holliday used to sell surplus lines insurance.

(Id.). Allegedly, Markel Syndicate 3000 improperly ended its

agreement to allow Holliday to sell its insurance back in

2008 or 2009, failed to pay Holliday money it owed him,

removed   Holliday’s    access    to       his   business    records,   and

falsely   accused    Holliday    of       committing   a    felony.   (Id.).

Holliday was charged with a felony, but the charges were

dropped after three years. (Id. at 8).

      Now, Markel Syndicate 3000 has moved to dismiss the

Amended Complaint (Doc. # 17), arguing that Holliday has

failed to state a claim in any count and that the claims are

time-barred. Holliday has responded (Doc. # 31), and the

Motion to Dismiss is ripe for review.

II.   Legal Standard

      The Court construes pro se pleadings liberally and holds

them to a less stringent standard than those drafted by

attorneys. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.


                                      3
2003). But, “a pro se litigant is still required to conform

to procedural rules, and a district judge is not required to

rewrite a deficient pleading.” McFarlin v. Douglas County,

587 F. App’x 593, 595 (11th Cir. 2014).

       On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and    construes   them   in     the   light    most   favorable   to    the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262    (11th    Cir.   2004).     Further,    this    Court   favors    the

plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(citations

omitted). Courts are not “bound to accept as true a legal

conclusion      couched   as   a   factual     allegation.”    Papasan    v.

Allain, 478 U.S. 265, 286 (1986). “The scope of review must

be limited to the four corners of the complaint” and attached




                                       4
exhibits. St. George v. Pinellas County, 285 F.3d 1334, 1337

(11th Cir. 2002).

III. Analysis

    Markel       Syndicate     3000    argues     the    Amended    Complaint

should    be    dismissed    with     prejudice    because     Holliday     has

failed to state a claim in any of the four counts and the

claims are time-barred. (Doc. # 17). The Court will address

each count in turn.

    A.         Count 1

    In Count 1, Holliday asserts a claim for “Breach of

Agreement and Wrongful Conversion.” (Doc. # 7 at 3-5). He

seeks    a     judgment   “for     monies    owing      in   the   amount   of

$283,380.14, USD as evidenced by year end closing statement

dated December 31, 2008.” (Id. at 3). He alleges “Markel

Syndicate 3000 . . . did cause to be issued a ‘year end

closing      statement’     that    reflected     an    outstanding    credit

balance owing [Holliday] plus interest at the legal rate

dating from the date of indebtedness beginning December 31,

2008.”    (Id.).     This    money     was   allegedly       the   result   of

overpayments made between January 1, 2008, and December 31,

2008. (Id.). According to Holliday, Markel Syndicate 3000

improperly transferred this money to its own accounts and

failed to pay the money back to Holliday as required. (Id.).


                                       5
     Markel Syndicate 3000 argues that Count 1 fails to state

a claim for breach of contract or conversion. (Doc. # 17 at

4-5). To state a claim for breach of contract, a plaintiff

must allege “(1) a valid contract; (2) a material breach; and

(3) damages.” Beck v. Lazard Freres & Co., LLC, 175 F.3d 913,

914 (11th Cir. 1999)(citation omitted). Markel Syndicate 3000

contends that “Count 1 does not go so far as to allege the

existence   of    a    contract    between   [Holliday]   and   [Markel

Syndicate 3000] and, accordingly, fails to state a claim for

breach of contract.” (Doc. # 17 at 5). The Court agrees that

Count 1 fails to “allege that [Holliday] himself (as opposed

to a company he owned or worked for) is a party to any

bilateral contract with [Markel Syndicate 3000].” (Id.).

Therefore, the Amended Complaint fails to state a plausible

claim for breach of contract.

     “In order to establish a claim for conversion of money

under   Florida       law,   a   plaintiff   must   demonstrate,   by   a

preponderance of the evidence: (1) specific and identifiable

money; (2) possession or an immediate right to possess that

money; (3) an unauthorized act which deprives plaintiff of

that money; and (4) a demand for return of the money and a

refusal to do so.” United States v. Bailey, 288 F. Supp. 2d

1261, 1264 (M.D. Fla. 2003), aff’d, 419 F.3d 1208 (11th Cir.


                                      6
2005). Markel Syndicate 3000 argues Count 1 fails to state a

claim for conversion “because it fails to allege the existence

of specific and identifiable money or a refused demand for

its return.” (Doc. # 17 at 5). The Court agrees. The Amended

Complaint fails to plead with specific detail why Markel

Syndicate 3000’s retention of the funds was unlawful or when

and how Holliday demanded the funds’ return but was refused.

     Furthermore, Markel Syndicate 3000 argues that Count 1

should also be dismissed because the claim is time-barred.

(Id. at 5-6). “A statute of limitations bar is ‘an affirmative

defense, and . . . plaintiff[s] [are] not required to negate

an affirmative defense in their complaint.’” La Grasta v.

First   Union   Sec.,   Inc.,   358   F.3d   840,   845   (11th   Cir.

2004)(citation omitted). Dismissal under Rule 12(b)(6) on

statute of limitations grounds “is appropriate only if it is

‘apparent from the face of the complaint’ that the claim is

time-barred.” Id. (citation omitted).

     Here, the Amended Complaint asserts that the agreement

was breached either on December 31, 2008, or December 31,

2009, when Markel Syndicate 3000 failed to pay Holliday the

money it allegedly owed him. (Doc. # 7 at 3, 8). The statute

of limitations for breach of contract claims is five years.

See Fla. Stat. § 95.11(2)(b) (setting a five-year limitations


                                 7
period for “[a] legal or equitable action on a contract,

obligation, or liability founded on a written instrument”).

And “[a] cause of action for conversion under Florida law is

subject to a four-year statute of limitations.” Wachovia Bank

N.A. v. Tien, 658 F. App’x 471, 475 (11th Cir. 2016).

      Furthermore, there are no allegations in the Amended

Complaint suggesting that Holliday did not discover, or could

not have discovered, the alleged breach or conversion at the

time it occurred. See Patel v. Diplomat 1419VA Hotels, LLC,

605 F. App’x 965, 966 (11th Cir. 2015)(applying La Grasta and

finding that, where the dates included in the complaint made

the   time-bar   apparent,   plaintiff    did   not   plead    facts

sufficient to plausibly allege tolling of the statute of

limitations); Heuer v. Nissan N. Am., Inc., No. CV 17-60018-

CIV, 2017 WL 3475063, at *4 (S.D. Fla. Aug. 11, 2017)(“When

the time-bar is apparent from the face of the complaint, the

plaintiff bears the burden of pleading allegations sufficient

to toll the statute of limitations.”). Therefore, the clock

on the statute of limitations began to run on the date of the

alleged breach or conversion in either 2008 or 2009. Based on

those dates, the statute of limitations has run for Count 1.

      The   Amended   Complaint’s   confusing   assertion     to   the

contrary is of no avail. In the Amended Complaint, Holliday


                                8
contends that the statute of limitations for Count 1 is twelve

years under Section 95.031(2)(a), Florida Statutes. (Doc. #

7 at 4). But Section 95.031(2)(a) does not stand for that

proposition. Rather, Section 95.031(2)(a) establishes that a

claim for fraud must be brought within twelve years of when

the   fraud    occurred,      regardless   of    when   the    fraud   was

discovered. See Fla. Stat. § 95.031(2)(a) (“An action founded

upon fraud under s. 95.11(3) . . . must be begun within the

period prescribed in this chapter, with the period running

from the time the facts giving rise to the cause of action

were discovered or should have been discovered with the

exercise of due diligence . . . but in any event an action

for fraud under s. 95.11(3) must be begun within 12 years

after the date of the commission                of the alleged fraud,

regardless of the date the fraud was or should have been

discovered.”).

      Because Holliday has failed to state a claim for breach

of contract or conversion and, regardless, the claims are

time-barred, Count 1 is dismissed with prejudice.

      B.      Count 2

      Count 2 is a claim for “Computer Records Theft and

Illegal Transfer,” in which Holliday alleges that Markel

Syndicate      3000     has   violated   various   state      and   federal


                                     9
statutes. (Doc. # 7 at 5-7). Specifically, Holliday alleges

Markel    Syndicate    3000   “commit[ted]        a    material   breach    of

agreement under the operating provisions of the Underwriting

Contract and Line Slip Authority #A8543100 . . . and did

willfully    and     fraudulently   conceal           from   [Holliday]    all

evidence of Proprietary client files and Premium Accounting

information and records thereby denying [Holliday] access, by

illegal hacking after close of business to its proprietary

and exclusive Accounting and Underwriting programs.” (Id. at

5-6).    According    to   Holliday,     Markel       Syndicate   3000    “did

refuse, in spite of multiple requests, access to and or

restoration of [Holliday’s] proprietary records.” (Id. at 6).

     All but one of the statutes referred to in the Amended

Complaint do not create private causes of action. The only

statute cited under which Holliday could potentially state a

claim is 18 U.S.C. § 1030(g). Although primarily a criminal

statute, “Section 1030 allows a person who suffers damage or

loss to maintain a civil action for compensatory damages

against the violator if the offense caused loss to the victim

of at least $5,000.” Tank Connection, LLC v. Haight, 161 F.

Supp. 3d 957, 968 (D. Kan. 2016).




                                    10
     More    specifically,    to   state   a   claim    under   Section

1030(g), a plaintiff must allege that the defendant’s conduct

caused at least one of the following:

     (I) loss to 1 or more persons during any 1-year
     period (and, for purposes of an investigation,
     prosecution, or other proceeding brought by the
     United States only, loss resulting from a related
     course of conduct affecting 1 or more other
     protected computers) aggregating at least $5,000 in
     value;
     (II) the modification or impairment, or potential
     modification   or  impairment,   of   the   medical
     examination, diagnosis, treatment, or care of 1 or
     more individuals;
     (III) physical injury to any person;
     (IV) a threat to public health or safety; [or]
     (V) damage affecting a computer used by or for an
     entity of the United States Government in
     furtherance of the administration of justice,
     national defense, or national security.
18 U.S.C. § 1030(c)(4)(A)(i)(I)-(V).

     Markel Syndicate 3000 argues that the Amended Complaint

fails to state a claim under Section 1030(g) because it does

not “allege the existence of any of the factors set forth in”

subclauses (I), (II), (III), (IV), or (V). (Doc. # 17 at 8).

Indeed,     the   Amended    Complaint     does   not    include    any

allegations related to medical treatment, physical injury, a

threat to public health and safety, or damage to government

computers.

     And Holliday includes no allegations about the monetary

loss caused by Markel Syndicate 3000’s alleged taking and


                                   11
refusal to return Holliday’s records. While Holliday asserts

in Count II that Markel Syndicate 3000 “mortally wound[ed]”

Holliday’s reputation for honesty, Holliday attributes this

damage mostly to Markel Syndicate 3000’s alleged “slanderous

reporting” that Holliday had committed embezzlement. (Doc. #

7 at 6). So, Holliday has not sufficiently alleged that the

supposed computer records theft resulted in over $5,000 in

loss. Therefore, because Holliday has not clearly alleged the

existence of one of the Section 1030(c)(4)(A)(i) factors,

Holliday has not stated a claim under Section 1030(g).

      Finally,       Markel        Syndicate          3000   notes     that     Section

1030(g) has a two-year statute of limitations. See 18 U.S.C.

§ 1030(g)(“No action may be brought under this subsection

unless such action is begun within 2 years of the date of the

act   complained      of     or    the    date        of   the   discovery      of   the

damage.”). It argues that “even the most indulgent reading of

the [Amended] Complaint does not reveal any allegations of

such ‘computer records theft’ occurring within the last two

years.” (Doc. # 17 at 8).

      True,    based        on    the    Court’s       reading    of     the    Amended

Complaint, it appears that the alleged computer records theft

occurred      soon     after       Markel        Syndicate       3000     ended      its

relationship         with        Holliday        in    either     2008     or     2009.


                                            12
Furthermore, Count 2’s reference to Markel Syndicate 3000’s

“slanderous reporting” of Holliday’s purported embezzlement

shows that the alleged records theft occurred around the same

time that Markel Syndicate 3000 sought to press charges

against Holliday. (Doc. # 7 at 6). And Holliday clearly

alleges that those criminal charges were dropped after three

years of litigation. (Id. at 8). Therefore, the alleged

records   theft   occurred   at   least      three   years    before    the

initiation   of    this   action.      And    Holliday       includes    no

allegations to suggest that he could not have discovered the

supposed records theft at the time of its occurrence. Because

the statute of limitations for Section 1030(g) claims is two

years, Holliday’s claim under that statute is time-barred.

     The Court dismisses Count 2 with prejudice.

     C.    Count 3

     In Count 3, Holliday asserts a claim for “Concealment of

Records and Fraud,” which is very similar in substance to

Count 2. (Id. at 7). He alleges that Markel Syndicate 3000

“did commit a material breach of agreement and did willfully

and fraudulently conceal from [Holliday] all proprietary

client files and accounting information and records thereby

denying [Holliday] access to its proprietary and exclusive

Underwriting programs.” (Id.). And Markel Syndicate                     3000


                                  13
allegedly “did refuse, in spite of multiple requests, access

to and or restoration of [Holliday’s] proprietary records.”

(Id.).

     Holliday further alleges he “relied upon the material

representations    made    by   Defendant(s)      and   would    not    have

entered into an agreement otherwise.” (Id.). It is unclear to

what representations Holliday is referring. Holliday alleges

that Markel Syndicate 3000 deprived him of access to his

records,   even   though   it   knew   it   was    a    breach   of    their

agreement, “for the specific purpose of depriving [Holliday]

of its funds, and to harass [Holliday] in its business, and

to defraud [Holliday] all with specific intent and malice

toward [Holliday].” (Id.).

     It appears Holliday is attempting to state a claim for

both fraud and the concealment of computer records. But there

is not a common law claim for “concealment of records,” so

Holliday cannot state a claim simply for the concealment of

records.

     “To state a claim of fraud, a plaintiff must show (1) a

false statement or an omission of material fact, (2) knowledge

of the statement’s falsity, (3) intent to induce reliance,

and (4) injury resulting from the plaintiff’s relying on the

statement.” Drilling Consultants, Inc. v. First Montauk Sec.


                                  14
Corp.,   806   F.    Supp.       2d     1228,     1236    (M.D.   Fla.    2011).

Additionally,     Rule     9(b)       of    the   Federal    Rules   of    Civil

Procedure imposes more stringent pleading requirements on

claims alleging fraud. Clausen v. Lab. Corp. of Am., Inc.,

290 F.3d 1301, 1305 (11th Cir. 2002). The complaint must

allege   “facts     as    to    time,      place,   and     substance     of   the

defendant’s alleged fraud, specifically the details of the

defendant[’s] allegedly fraudulent acts, when they occurred,

and who engaged in them.” Hopper v. Solvay Pharm., Inc., 588

F.3d 1318, 1324 (11th Cir. 2009).

     Markel Syndicate 3000 argues that Count 3 fails to state

a claim for fraud because Holliday “does not allege that

[Markel Syndicate 3000] made any statements at all, much less

false statements, or that [Holliday] believed them or acted

in reliance on them.” (Doc. # 17 at 9). The Court agrees.

Holliday   fails     to        allege      with   specificity     what     false

representations      were        made       by    Markel     Syndicate     3000.

Furthermore, although Holliday vaguely alleges he “relied

upon the material representations,” Holliday does not allege

with particularity how he relied on any false statements.

(Doc. # 7 at 7). Therefore, Holliday has failed to state a

claim for fraud.




                                           15
     Additionally, Markel Syndicate 3000 argues Count 3 is

time-barred because “the allegations of Count 3 all concern

acts and omissions occurring in 2008, well outside the four-

year limitations period for fraud.” (Doc. # 17 at 9); see

also Fla. Stat. § 95.11(3)(j)(setting a four-year statute of

limitations for “[a] legal or equitable action founded on

fraud”). It is clear that the Amended Complaint asserts the

alleged fraud occurred at the same time that the alleged

breach of contract occurred in 2008 or 2009 — over four years

before the initiation of this action. Indeed, in his amended

response to the Motion, Holliday confirms that the “date of

commencement of the fraud and related events hereunder were

initiated by [Markel Syndicate 3000] on or about October 1,

2008.” (Doc. # 31 at 4). Therefore, Count 3 is time-barred.

     Count 3 is dismissed with prejudice.

     D.   Count 4

     Count 4 is a claim for “False Reporting and Slander.”

(Doc. # 7 at 8). Holliday alleges:

     [Markel Syndicate 3000] did cause, through an in
     house attorney, the false and malicious reporting
     of a felony in violation of State and Federal law
     and for which [Holliday] . . . [was] arrested and
     indicted with a First Degree Felony by the Polk
     County State Attorney for which after 3 years the
     charges were nol prossed and [Holliday] was
     discharged.



                             16
(Id.). This alleged defamation “did effectively destroy the

hard earned reputation of [Holliday], and destroyed [his]

ability to earn a living at his profession of nearly 50

years.” (Id.).

       Markel     Syndicate    3000      argues         this     claim    should   be

dismissed as time-barred. (Doc. # 17 at 9-10). The statute of

limitations       for    slander      is      two       years.     Fla.    Stat.     §

95.11(4)(g). Because the charges were pending for three years

before they were dismissed, the alleged defamatory statements

were necessarily made over two years before the filing of

this action. And nothing in the Amended Complaint suggests

that Holliday did not discover the allegedly false statements

until after the criminal charges were dismissed. Therefore,

the     slander       claim   is   time-barred            and     dismissed    with

prejudice.

       However, to the extent Count 4 can be interpreted as a

claim for malicious prosecution, it is not clear that the

claim    is     time-barred.       The     statute        of     limitations       for

malicious prosecution under Florida law is four years. See

Fla.    Stat.     §   95.11(3)(o)(setting           a    four-year       statute    of

limitations for “[a]n action for assault, battery, false

arrest, malicious prosecution, malicious interference, false

imprisonment, or any other intentional tort”). The statute of


                                         17
limitations begins to run when the prosecution is terminated

in the plaintiff’s favor. See Olson v. Johnson, 961 So. 2d

356, 359 (Fla. 2nd DCA 2007)(“For a cause of action for

malicious prosecution, the right to maintain a suit arises

upon    termination   of   the   prosecution   favorably   to   the

plaintiff.”). Here, while the Amended Complaint asserts the

criminal charges were dropped after three years, there is no

allegation about the date the charges were dropped. Thus,

Count 4 will not be dismissed as time-barred to the extent

the Court construes it as a malicious prosecution claim.

       Still, the Court notes that Count 4 does not state a

claim for malicious prosecution as pled. To state a claim for

malicious prosecution, a plaintiff must sufficiently allege

each of six elements:

       (1) an original judicial proceeding against the
       present plaintiff was commenced or continued; (2)
       the present defendant was the legal cause of the
       original proceeding; (3) the termination of the
       original proceeding constituted a bona fide
       termination of that proceeding in favor of the
       present plaintiff; (4) there was an absence of
       probable cause for the original proceeding; (5)
       there was malice on the part of the present
       defendant; and (6) the plaintiff suffered damages
       as a result of the original proceeding.
Olson, 961 So. 2d at 359.

       Here, Holliday does not provide sufficient details about

the criminal charges brought against him. He does not allege


                                 18
what crime he was charged with, when he was charged, or when

and why the charges were dropped. Additionally, the Amended

Complaint does not allege any details about whether there was

probable cause for the charges to be brought. Therefore, Count

4 is dismissed without prejudice so that Holliday may amend

the malicious prosecution claim, if he wishes, by October 22,

2018.

III. Conclusion

     Because each count in the Amended Complaint fails to

state a claim or is time-barred, the Motion to Dismiss is

granted. Because these counts are time-barred, the Court

finds that further amendment of Counts 1, 2, and 3 would be

futile and dismisses them with prejudice. See Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001)(noting that

courts need not “allow an amendment (1) where there has been

undue delay, bad faith, dilatory motive, or repeated failure

to cure deficiencies by amendments previously allowed; (2)

where allowing amendment would cause undue prejudice to the

opposing party; or (3) where amendment would be futile”).

     Although   Holliday has had numerous opportunities to

amend his claims in this and the previous action, the Court

will permit him a final opportunity to amend Count 4 to the

extent it attempts to assert a malicious prosecution claim.


                             19
If Holliday wishes to file one, his Second Amended Complaint

is due October 22, 2018.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant    Markel   Syndicate   3000   at      Underwriters   at

      Lloyds’ Motion to Dismiss the Amended Complaint (Doc. #

      17) is GRANTED.

(2)   Counts 1, 2, and 3 are DISMISSED with prejudice.

(3)   Count 4, to the extent it attempts to assert a malicious

      prosecution claim, is DISMISSED WITH LEAVE TO AMEND.

(4)   If   he   wishes,   Holliday    may   file   a   Second   Amended

      Complaint by October 22, 2018. Failure to file a Second

      Amended Complaint by that date will result in dismissal

      and case closure without further notice.

      DONE and ORDERED in Chambers in Tampa, Florida, this 5th

day of October, 2018.




                                 20
